Order filed March 21, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00117-CV
                                   ____________

  JOE GUADALUPE VASQUEZ AND MARIA GUADALUPE VASQUEZ,
                         Appellants

                                         V.

     AMALIA PUGA, EDGAR PUGA, JUAN TAPIA, STATE BOND &
                     MORTGAGE CO., Appellee


                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-37844

                                    ORDER

      No reporter’s record has been filed in this case. The official court reporter
for the Court informed this court that appellants had not made arrangements for
payment for the reporter’s record. On February 28, 2013, the clerk of this court
notified appellants that we would consider and decide those issues that do not
require a reporter=s record unless appellants, within 15 days of notice, provided this
court with proof of payment for the record.        See Tex. R. App. P. 37.3(c).
Appellants filed no reply.

      Accordingly, we order appellants to file a brief in this appeal on or before
April 22, 2013. If appellants fail to comply with this order, the court will dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                      PER CURIAM